IN THE SUPREME COURT OF PENNSYLVANIA



 IN RE: REESTABLISHMENT OF THE                 :   NO. 497
 MAGISTERIAL DISTRICTS WITHIN THE              :
 42nd JUDICIAL DISTRICT OF THE                 :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                  :



                                             ORDER

PER CURIAM



       AND NOW, this 12th day of July 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 42nd Judicial District (Bradford County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of Magisterial District 42-3-02 within

Bradford County as it currently exists, to be effective immediately; and that the

realignment of Magisterial Districts 42-3-01, 42-3-03, and 42-3-04, to be effective

November 1, 2022, is granted


Said Magisterial Districts will be reestablished as follows:


 Magisterial District 42-3-01                         Alba Borough
 Magisterial District Judge Jonathan W. Wilcox        Armenia Township
                                                      Canton Borough
                                                      Canton Township
                                                      Columbia Township
                                                      Granville Township
                                                      LeRoy Township
                                                      Ridgebury Township
                                                      Smithfield Township
                                                      South Creek Township
                                                      Springfield Township
                                                      Sylvania Borough
                                                      Troy Borough
                                             Troy Township
                                             Ulster Township
                                             Wells Township
                                             West Burlington Township




Magisterial District 42-3-02                 Athens Borough
Magisterial District Judge Larry J. Hurley   Athens Township
                                             Sayre Borough
                                             South Waverly Borough

Magisterial District 42-3-03                 Albany Township
Magisterial District Judge Todd A. Carr      Burlington Township
                                             Burlington Borough
                                             Franklin Township
                                             Monroe Borough
                                             Monroe Township
                                             New Albany Borough
                                             North Towanda Township
                                             Overton Township
                                             Towanda Borough
                                             Towanda Township


Magisterial District 42-3-04                 Asylum Township
Magisterial District Judge Fred M. Wheaton   Herrick Township
                                             LeRaysville Borough
                                             Litchfield Township
                                             Orwell Township
                                             Pike Township
                                             Rome Borough
                                             Rome Township
                                             Sheshequin Township
                                             Standing Stone Township
                                             Stevens Township
                                             Terry Township
                                             Tuscarora Township
                                             Warren Township
                                             Wilmot Township
                                             Windham Township
                                             Wysox Township
                                             Wyalusing Borough
                                             Wyalusing Township